An unpublished opinion of the North Carolina Court of Appeals does not constitute
controlling legal authority. Citation is disfavored, but may be permitted in accordance
with the provisions of Rule 30(e)(3) of the North Carolina Rules of Appellate Procedure.



                                 NO. 13-1119
                       NORTH CAROLINA COURT OF APPEALS

                               Filed: 1 April 2014


JOHN WALTER LAWSON,
MARGARET (MEG) ELIZABETH
LAWSON DARLING,

      Plaintiffs,

      v.                                      Forsyth County
                                              No. 12 CVS 8369
HEIDI CAVANAGH LAWSON,
JACQUELINE CAVANAGH HUGHES,
MARK CAPRISE, DEPUTY SHERIFF
P.J. MULLEN, DEPUTY SHERIFF
MICHAEL BRANNON, CORPORAL
CLAYBOURN HARPER, SHERIFF
WILLIAM SCHATZMAN, HARTFORD
INSURANCE, LIEUTENANT MAX
CREASON, CHIEF KENNETH GAMBLE,

      Defendants.

      Appeal by plaintiffs from order entered 24 April 2013 by

Judge William Z. Wood, Jr., in Forsyth County Superior Court.

Heard in the Court of Appeals 4 February 2014.


      Margaret (Meg) Elizabeth Lawson Darling, and John Walter
      Lawson, pro se.

      Lonnie G. Albright,          Asst.    Forsyth     County    Attorney,     for
      defendant-appellees.

      STEELMAN, Judge.
                                      -2-
       Where plaintiffs fail to acknowledge that their appeal is

interlocutory, and do not allege the existence of a substantial

right that would be jeopardized by           failing to address their

claims now, their appeal is dismissed.

                  I. Factual and Procedural Background

       On 11 June 2010 warrants were issued by the Cary Police

Department in Wake County, charging plaintiff John Lawson with

assault on a female and violation of a N.C. Gen. Stat. § 50B

protective order. Both offenses were allegedly committed against

John   Lawson’s    ex-wife,   Heidi    Lawson.   On   12    June   2010    these

warrants were transmitted electronically to the Forsyth County

Sheriff’s Department. After the warrants were verified, Deputies

Mullen and Brannon arrested John Lawson at the Forsyth County

home of his sister, plaintiff Margaret Darling.

       On 21 December 2012, plaintiffs filed an unverified pro se

complaint against defendants Heidi Lawson; Jacqueline Hughes,

Heidi Lawson’s sister; Mark Caprise, Heidi Lawson’s boyfriend;

Forsyth County Sheriff William Schatzman; Forsyth County Deputy

Sheriffs P.J. Mullen and Michael Brannon, and Corporal Claybourn

Harper in their official and individual capacities; Kernersville

Police   Chief    Kenneth   Gamble;   Lieutenant      Max   Creason,      in   his

official and individual capacity; and Hartford Insurance, which

plaintiffs alleged had “provided a surety bond pursuant to N.C.
                                               -3-
General       Statute     §    162-8”       “covering      [the]    actions    of    Sheriff

Schatzman[.]” The complaint generally alleged that (1) there was

an    ongoing       domestic       dispute     between       John     Lawson    and       Heidi

Lawson;       (2)   on    10    June    2010    Hughes      falsely      reported     to   law

enforcement authorities that John Lawson had raped Heidi Lawson;

(3) on 12 June 2010, Kernersville Police Lieutenant Max Creason,

Heidi        Lawson’s      brother-in-law,            called       the     Forsyth    County

Sheriff’s Department and falsely reported that the Kernersville

Police Department was issuing warrants for John Lawson’s arrest

and that John Lawson could be located at the home of his sister,

Meg Darling; (4) on 12 June 2010 Forsyth County Deputies Mullen

and Brannon “forced their way into the Darling residence” and

arrested       John      Lawson;    (5)      the     deputies      did   not   verify      the

existence of arrest warrants before arresting John Lawson; that

(6)     no    warrants         “ever    existed”        that    were       issued    by    the

Kernersville Police Department for John Lawson’s arrest, and;

(7) that Heidi Lawson had sought “to deprive John Lawson of his

constitutional right to be a father,” that the other defendants

“through       their     actions       or   lack     there[of]”      had    “exhibited      an

agreement       with       Heidi       Lawson”       and    that     “collectively         the

defendants [should] be held accountable for all of the actions

referenced [in the complaint] pursuant to the existence of a

civil conspiracy[.]”
                               -4-
    Plaintiffs’ complaint is somewhat confusing, but appears to

assert the following claims:

         1.   Claims   against    Schatzman, Mullen,
         Brannon, Harper, Gamble, Creason, Heidi
         Lawson, Hughes, and Caprise under 42 U.S.C.
         § 1983 for violation of plaintiffs’ rights
         under the 4th and 14th Amendments to the
         United States Constitution.

         2. Claims under the N.C. Constitution, §§
         19, 20, 21, 35, and 36, against Creason,
         Harper, Brannon, Mullen, Schatzman, and
         Gamble “in their official capacities.”

         3. Claims for malicious prosecution against
         Heidi   Lawson,  Hughes,  Creason,  Harper,
         Mullen, and Brannon.

         4. Claims for abuse of process against Heidi
         Lawson, Hughes, Creason, Harper, Mullen,
         Brannon, and Caprise.

         5. Claims for defamation, libel, and slander
         against Heidi Lawson and Caprise.

         6. Claims for intentional     infliction of
         emotional distress against    Heidi Lawson,
         Hughes, and Caprise.

         7.   Claim   for  negligent   infliction   of
         emotional distress against Heidi Lawson.

         8. Claim for civil obstruction of justice
         against Heidi Lawson.

         9. Claim by Darling for intrusion upon
         seclusion against Heidi Lawson, Hughes,
         Creason, Mullen, and Brannon.

         10.   Claim  for   negligent  retention   and
         supervision against Schatzman and Gamble.

         11. Claim “on the bond” against Schatzman
         and Hartford Insurance.
                                          -5-


       The   present   appeal    concerns         only    defendants     Schatzman,

Mullen, Brannon, and Harper (“the Forsyth County defendants”).

On 23 January 2013 the Forsyth County defendants filed an answer

denying the material allegations of plaintiffs’ complaint and

raising various defenses, including failure to state a claim

upon which relief could be granted, governmental immunity, and

an allegation that Hartford Insurance had not provided a surety

bond under N.C. Gen. Stat. § 162-8 or N.C. Gen. Stat. § 153A-

435.1 On 24 January 2013 the Forsyth County defendants filed a

request for admissions from plaintiffs. On 22 February 2013,

plaintiffs admitted that they had been provided with copies of

the warrants for John Lawson’s arrest that were issued by the

Cary   Police   Department      on   10    June    2010.      Although   plaintiffs

“concede[d] to the existence of the arrest warrants” they did

not seek to amend their complaint to reflect the existence of

warrants for John Lawson’s arrest.

       On 7 March 2013, the Forsyth County defendants filed a

motion for summary judgment, based on governmental immunity, and

supported     by   plaintiffs’        responses          to    the   request    for

1
  Plaintiffs later admitted that Hartford Insurance Company had
not provided a surety bond for the Forsyth County Sheriff’s
Department. Plaintiffs filed a motion to amend their complaint
to allege a different surety but did not obtain a ruling on the
motion, and did not appeal from the dismissal of their claim
against Hartford, which is not a party to this appeal.
                                           -6-
admissions,     copies    of    the       arrest    warrants     issued      for     John

Lawson, and affidavits of Forsyth County employees averring that

Hartford    Insurance     had       not    provided   a     surety    bond    for    the

Forsyth County Sheriff’s Department and setting out the timeline

of the events surrounding John Lawson’s arrest. In response,

plaintiffs      submitted       a     written       brief     and     a   transcript

purportedly made from a video that Darling recorded during John

Lawson’s arrest.2

     A hearing was conducted on the Forsyth County defendants’

summary judgment motion on 15 and 18 April 2013. Plaintiffs did

not submit affidavits, depositions, or any other sworn testimony

in opposition to the motion. On 24 April 2013 the trial court

entered    an   order    granting         summary   judgment    in    favor     of   the

Forsyth    County   defendants,           and    dismissing     plaintiffs’        claim

against Hartford Insurance.

     Plaintiffs appealed from entry of summary judgment in favor

of the Forsyth County defendants.

                        II. Interlocutory Nature of Appeal

     “A    judgment       is    either          interlocutory        or   the      final

determination of the rights of the parties.” N.C. Gen. Stat.

§1A-1, Rule 54(a). “A final judgment is one which disposes of
2
  Because the transcript begins at a point when John Lawson is
talking with the deputies, it does not shed any light on the
circumstances under which the deputies entered Darling’s house
and made contact with John Lawson.
                                                 -7-
the    cause    as     to     all    the     parties,         leaving        nothing         to     be

judicially      determined          between       them    in     the       trial       court.       An

interlocutory         order    is     one    made       during       the    pendency         of    an

action, which does not dispose of the case, but leaves it for

further    action       by    the    trial        court   in     order       to    settle          and

determine the entire controversy.” Veazey v. City of Durham, 231

N.C. 357, 361-62, 57 S.E.2d 377, 381 (1950) (citations omitted).

       Plaintiffs admit on appeal that the “order entered 24 April

2013   [was]        interlocutory”          at    the    time    it     was     entered,           but

contend that after the order was entered “[a]ll of the remaining

claims as to all of the parties of 12 CVS 8369” were “judicially

disposed       of    with     subsequent          orders.”       In        support      of        this

assertion, plaintiffs allege that on 6 March 2013 Judge Stuart

Albright       dismissed           plaintiffs’          claims        against          defendants

Creason,    Gamble,          and    Caprise       pursuant       to    N.C.       R.    Civ.       P.

12(b)(6) for failure to state a claim upon which relief may be

granted,    and       dismissed       plaintiffs’         §     42     U.S.C.      1983       claim

against Hughes,         and that on 3 September 2013 Judge Anderson

Cromer    granted      summary       judgment          with    respect       to    plaintiffs’

remaining claims against Hughes. Plaintiffs include the summary

judgment order in favor of Hughes in an appendix to their brief,

but have not included in the record the orders entered by Judge

Albright,      citing        instead    to        unsworn       statements         of     defense
                                             -8-
counsel at the summary judgment hearing. We note that “appellate

review is conducted on the basis of the information contained in

the record developed before the trial court,” Cunningham v. City

of Greensboro, 212 N.C. App. 86, 98, 711 S.E.2d 477, 485-86

(2011), and that “appellate courts in this State are bound by

the    record       as    certified    and    can    judicially    know   only    what

appears of record.” Vassey v. Burch, 301 N.C. 68, 74, 269 S.E.2d

137,    141    (1980).       Furthermore,      if    we   assume   that   plaintiffs

omitted       the        dismissal    orders        through   an     oversight,      we

nonetheless conclude that this appeal is interlocutory because

the    record       is     devoid     of     any    information      concerning    the

disposition of plaintiffs’ claims against Heidi Lawson.

       Plaintiffs contend that “Heidi Lawson has never answered

the complaint and plaintiff-appellants filed for an entry of

default against her on 7 September 2013.” However, plaintiffs

did not include their motion for entry of default in the record,

and do not provide any information concerning whether default

was    entered,      or    whether    judgment      was   entered,    whether     Heidi

Lawson moved to set aside an entry or judgment of default, or

whether any other procedural or substantive matters pertaining

to the current status of plaintiffs’ claims against Heidi Lawson

remain unresolved. Because the record contains no basis upon
                                           -9-
which to conclude that these claims have been resolved, we hold

that plaintiffs’ appeal is interlocutory.

    “Generally,        there    is   no     right    of    immediate      appeal    from

interlocutory orders and judgments.” Goldston v. American Motors

Corp., 326 N.C. 723, 725, 392 S.E.2d 735, 736 (1990). “[W]hen an

appeal   is    interlocutory,        the    appellant      must     include    in    its

statement of grounds for appellate review ‘sufficient facts and

argument to support appellate review on the ground that the

challenged     order    affects      a     substantial      right.’”       Johnson    v.

Lucas, 168 N.C. App. 515, 518, 608 S.E.2d 336, 338 (quoting

N.C.R. App. P. 28(b)(4)), aff’d per curiam, 360 N.C. 53, 619

S.E.2d   502   (2005).     In   this       case,    plaintiffs      have    failed    to

acknowledge that their appeal remains interlocutory due to the

outstanding claims against Heidi Lawson, and offer no argument

concerning why they are entitled to immediate appeal on the

basis of a substantial right. “It is not the duty of this Court

to construct arguments for or find support for appellant’s right

to appeal from an interlocutory order; instead, the appellant

has the burden of showing this Court that the order deprives the

appellant     of   a   substantial       right     which    would    be    jeopardized

absent a review prior to a final determination on the merits.”

Jeffreys v. Raleigh Oaks Joint Venture, 115 N.C. App. 377, 380,
                              -10-
444 S.E.2d 252, 254 (1994) (citing GLYK and Assoc. v. Railway

Co., 55 N.C. App. 165, 170-71, 285 S.E.2d 277, 280 (1981)).

    We hold that plaintiffs have attempted to appeal from an

interlocutory order and that their appeal must be dismissed.

    DISMISSED.

    Judges McGEE and ERVIN concur.

    Report per Rule 30(e).